DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/23/2012. It is noted, however, that applicant has not filed a certified copy of the JP2012-011535 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 03/22/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because JP 2001/518819 does not include an English translation or statement of relevance.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of manufacturing a medical tube comprising molding a tubular intermediate body with a crystalline resin including an intermediate portion which is provided between the distal portion and the proximal portion and has an outer diameter, an inner diameter, and a thickness which gradually vary by annealing the intermediate body to promote crystallization. Furthermore, nothing of record would suggest to one of ordinary skill in the art to modify the prior art with the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Suzuki (US Pat. No. 5,648,133 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MARK D REMALY/Primary Examiner, Art Unit 3793